Dryden, Judge,
delivered the opinion of the court.
This was a suit brought in the St. Louis Circuit Court for the enforcement of a mechanic’s lien. Judgment having been rendered for the plaintiff, on the motion of the defendants, the judgment was arrested and the cause was dismissed; whereupon the plaintiff appealed.
The single question presented by the record is, whether the Circuit Court had jurisdiction of the subject of the action— the plaintiff insisting that that court had concurrent jurisdiction, while, on the other hand, the defendants contend that the exclusive jurisdiction was in the Land Court. The question brings under consideration several acts of legislation local to St. Louis county.
1. The act creating the St. Louis Land Court, approved Dec. 12, 1855. (R. C. 1855, p. 1592.) This act, in express terms, conferred on the Land Court exclusive original .jurisdiction in suits to enforce mechanics’ liens, and provided that such liens should be filed with the clerk of that court instead of the clerk of the Circuit Court, as under the general lien law.
2. The mechanics’ lien law, applicable to St. Louis county only, approved 14th February, 1857. This act modified the organic law of the Land Court in so far as to give to the Law Commissioner’s Court concurrent jurisdiction with the former *590court in mechanic lien cases, where the amount claimed did not exceed one hundred and fifty dollars.
3. The act of 18th February, 1859, entitled “An act to change the time of holding the Circuit and Common Pleas Courts of St. Louis county, and to enlarge the jurisdiction thereof.” The first three sections of the act concern the time of holding the Circuit and Common Pleas Courts and the return of process; and the fourth and last section provides that “ the St. Louis Circuit and Common Pleas Courts shall have concurrent jurisdiction with the St. Louis Land Court in all suits and actions, except those for the direct recovery of the possession of real estate.”
This last statute would seem to establish the authority of the Circuit Court to entertain the action beyond cavil; but, notwithstanding, the defendants still contend for the exclusive jurisdiction of the Land Court, and in support of their position avouch Gaty, McCune & Glasby v. Brown et al., 11 Mo. 138, and Ashburn v. Ayres, 28 Mo. 75.
The statutes on which these cases turned were both acts creating Courts of Common Pleas, one the St. Louis Common Pleas, the other the Kansas City Common Pleas, and each gave to the court it established concurrent jurisdiction with the Circuit Court in all civil actions within defined territorial limits, but in neither was jurisdiction in suits to enforce mechanics’ liens specially named. And it was argued that, although these Common Pleas Courts were thus in general terms clothed with concurrent jurisdiction with the Circuit Court, yet, as the jurisdiction for the enforcement of mechanics’ liens was by a special act specially conferred on the Circuit Court, it was not fair to presume that at the time of the passage of the organic acts this special subject of jurisdiction was in the mind of the Legislature, and, therefore, not embraced in the enactments. The court seems in each case to have been deterred from adopting the construction which would most naturally and easily have resulted from the language of the act it was considering, by reason of the inconvenience such construction would produce in requiring the *591lien to be filed in one court, and the suit for its enforcement to be brought in another.
In cases of doubtful construction it may be very proper to consider the inconveniences which may result from a given construction as a help in ascertaining the intention of the Legislature; but where the meaning of the law-maker is clearly expressed, courts are warranted in no such indulgence.
We have seen that jurisdiction of mechanics’ liens was not conferred in specific terms on the St. Louis Common Pleas and Kansas City Common Pleas by the acts by which they were organized. The opposite, however, is true of the act organizing the St. Louis Land Court, and, with this law before its eyes, it would be unjust to the Legislature to suppose it had not in mind, and did not intend by the act of 1859, to give the Circuit Court concurrent jurisdiction, as well in lien cases as in any other of the subjects of the exclusive jurisdiction of the Land Court, hot expressly excepted in the act. And thus, by reason of this peculiarity of the organic law of the Land Court, we are enabled to pronounce in favor of the concurrent jurisdiction of the Circuit Court, without questioning the authority of Gaty v. Brown and Asburn v. Ayres. The Circuit Court erred in dismissing the action, and for this reason its judgment i's reversed and the cause remanded.
The other judges concur.